412 F.2d 802
Phil E. AARON, Plaintiff-Appellant,v.FLORIDA GAS TRANSMISSION COMPANY, Defendant-Appellee.
No. 27015.
United States Court of Appeals Fifth Circuit.
June 11, 1969.
Rehearing Denied July 30, 1969.

William S. Murphy, A. Malcolm N. Murphy, Lucedale, Miss., for plaintiff-appellant.
Fred C. DeLong, Jr., L. Carl Hagwood Campbell, DeLong, Keady & Robertson), Greenville, Miss., W. F. Goodman, Jr., Jackson, Miss., for defendant-appellee, Watkins & Eager, Jackson, Miss., of counsel.
Before TUTTLE and GEWIN, Circuit Judges, and COMISKEY, District Judge.
PER CURIAM:


1
This diversity of citizenship case involves the provisions of a gas pipeline right-of-way easement across the property of appellant-landowner Aaron in George County, Mississippi. The first pipeline was laid pursuant to the easement some years ago. The controversy in this case is whether the appellee has the legal right to construct an additional pipeline across the property of the landowner outside of the original right-of-way. The additional pipeline does not run parallel to the first one for the entire distance across the property involved. Finding no genuine issue of fact in dispute, the United States District Court for the Southern District of Mississippi held as a matter of law that the easement unambiguously granted the appellee the right to construct an additional pipeline on a nonparallel course across the landowner's property and outside the original right-of-way.


2
There is no area of the law more appropriate for the application of the Erie doctrine1 than land contracts and title law. This case received careful attention in the trial court. Our examination of the record and briefs convinces us that the Supreme Court of Mississippi has ruled clearly contrary to the position of the appellant and that the judgment should be affirmed. Baker v. Columbia Gulf Transmission Co., 218 So. 2d 39 (Miss.1969); Aschot, Inc. v. Texas Eastern Transmission Corp., 241 Miss. 392, 129 So. 2d 405 (1961); Hamilton v. Transcontinental Gas Pipeline Co., 236 Miss. 429, 110 So. 2d 612 (1959).

The judgment is

3
Affirmed.



Notes:


1
 Erie R. Co. v. Tompkins, 304 U.S. 64, 58 S. Ct. 817, 82 L. Ed. 1188 (1938)